Case 2:19-cr-00366-JVS Document 20 Filed 06/21/19 Pagelofi Page ID#:41

 

FILED
CLERK, U.S. DISTRICT COURT

 

By NTRAL DISTRICT OF CA! IFORNIA
DEPUTY

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

UNITED STATES OF AMERICA, CASE NUMBER |
PLAINTIFF CR No R | 9 “ 03 6 6
Vv.
TZU YANG LIN, NOTICE TO COURT OF
DEFENDANT(S) RELATED CRIMINAL CASE
(PURSUANT TO GENERAL ORDER 14-03)

 

 

Plaintiff United States of America hereby informs the Court that the above-entitled

criminal case may be related to United States v. Leo Hu, which:

 

was previously assigned to;
x has not been previously assigned.

The above-entitled cases may be related for the following reasons:

x the cases arise out of the same conspiracy, common scheme, transaction,
series of transactions or events;

the cases involve one or more defendants in common and would entail
substantial duplication of labor in pretrial, trial or sentencing proceedings if
heard by different judges.

Additional explanation (if any):

Dated: June 21, 2019

 

AUSA Michael G. Freedman
Assistant United States Attorney

 
